—Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 19, 1976, convicting him of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. Motion by respondent to dismiss appeal on the ground that appellant has absconded. Motion granted; appeal dismissed. Appellant is not presently available to obey the mandate of the court in the event of an affirmance (see People v Perez, 38 NY2d 904). Mollen, P. J., Hopkins, Titone, Shapiro and O’Connor, JJ., concur.